FILED
                            NOT FOR PUBLICATION                              JUL 2 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GEORGE BARTZ,                                    No. 13-35380

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00272-CI

  v.
                                                 MEMORANDUM*
MAGGIE MILLER-STOUT; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Lonny R. Suko, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Former Washington state prisoner George Bartz appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging federal and state

law violations in connection with the deduction of military retirement benefits

from his inmate account. We have jurisdiction under 28 U.S.C. § 1291. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion the district court’s decision to decline

supplemental jurisdiction. Tritchler v. County of Lake, 358 F.3d 1150, 1153 (9th

Cir. 2004). We affirm.

      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Bartz’s state law claims after it had dismissed his

federal claims. See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)

(where all federal claims are eliminated before trial, courts generally should

decline to exercise supplemental jurisdiction over remaining state law claims).

      The district court did not abuse its discretion by declining to appoint counsel

to assist Bartz in connection with summary judgment or by granting Bartz’s

appointed counsel’s motion to withdraw. See Palmer v. Valdez, 560 F.3d 965, 970

(9th Cir. 2009) (setting forth the standard or review and discussing the

“exceptional circumstances” requirement for appointment of counsel under 28

U.S.C. § 1915(e)(1)); LaGrand v. Stewart, 133 F.3d 1253, 1269 (9th Cir. 1998)

(reviewing for an abuse of discretion the district court’s order granting a counsel’s

motion to withdraw).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, including whether the district court properly granted summary

for defendants on Bartz’s federal claims. See Padgett v. Wright, 587 F.3d 983, 985


                                           2                                     13-35380
n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                    3   13-35380